                Case 20-11774-LSS        Doc 90        Filed 07/22/20   Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE

In re:                                             )    Chapter 11
                                                   )
APEX LINEN SERVICE LLC, et al.,1                   )    Case No. 20-11774 (LSS)
                                                   )
                Debtors.                           )    (Jointly Administered)
                                                   )    Related to Docket Nos. 75 and 77

NOTICE OF AMENDMENT TO PROPOSED INTERIM ORDER AUTHORIZING THE
            DEBTORS TO OBTAIN POSTPETITION FINANCING

         In light of the Court’s comments at the July 22, 2020 hearing on the Debtors’ Emergency

Motion for Interim and Final Orders: (I) Authorizing the Debtors to Obtain Postpetition

Financing; (II) Scheduling a Final Hearing; (III) Approving Notice Procedures; and

(IV) Granting Further Relief [Docket No. 75] (the “Motion”), the Debtors, in their efforts to aid

the Court’s decision on the Motion, propose to amend the interim order submitted

contemporaneously therewith [Docket No. 77] (the “Interim Order”)2 so as to provide further

adequate protection to the Prepetition Lenders in accordance with the following terms (to the

extent the Motion is granted on an interim basis) (the “Adequate Protection”):

         1.     The Debtors shall grant the Prepetition Lenders a first-priority lien on any and all

preference actions arising under chapter 5 of the Bankruptcy Code and the proceeds thereof;




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, as applicable are: Apex Linen Service LLC (9075), Highland Apex
Holdings LLC (0537), Highland Avenue Capital Partners LLC (2825), Highland Apex GP LLC
(9246), and Highland Apex Management LLC (5476). The location of the Debtors’ corporate
headquarters, and the business address for Apex Linen Service LLC is 6375 S. Arville Street,
Las Vegas, NV 89118. The business address for all other Debtors is 205 Pier Avenue, Suite 102,
Hermosa Beach, CA 90254.
2
 All capitalized terms not otherwise defined herein shall have the same meaning ascribed to
them as in the Interim Order.
              Case 20-11774-LSS         Doc 90      Filed 07/22/20    Page 2 of 3




       2.     The Debtors shall make an adequate protection payment (the “Adequate

Protection Payment”) in the amount of $500,000 from the DIP Credit Facility to the Prepetition

Lenders with such payment becoming payable immediately upon the entry of the Final Order

following the Final Hearing;

       3.     The Debtors agree that the approximately $200,000 of unencumbered cash

possessed as of the Petition Date by the Debtors in their depository accounts shall be deemed to

be Cash Collateral on which the Prepetition Lenders have Prepetition Liens; and

       4.     At the Prepetition Lenders’ option, Serene Investment Management, LLC (the

“Lender”) is willing to raise the interim draw from $1,000,000 to $1,500,000 on the same terms

contained in the Interim Order plus the additional Adequate Protection provided herein. To the

extent the Prepetition Lenders accept this option, $250,000 of Adequate Protection Payment will

be paid immediately, with the remaining $250,000 to be paid upon the entry of the Final Order.

       The Debtors have discussed the foregoing with the Lender, who has consented to all of

the Adequate Protection found herein.

Dated: July 22, 2020                        Respectfully submitted,

                                            GOLDSTEIN & MCCLINTOCK, LLLP

                                            By: /s/ Maria Aprile Sawczuk
                                            Maria Aprile Sawczuk, Esq. (Bar ID 3320)
                                            501 Silverside Road, Suite 65
                                            Wilmington, DE 19809
                                            Telephone: (302) 444-6710
                                            marias@goldmclaw.com

                                            -and-
Case 20-11774-LSS   Doc 90   Filed 07/22/20    Page 3 of 3




                       Harley J. Goldstein, Esq. (admitted pro hac vice)
                       Jeffrey C. Dan, Esq. (admitted pro hac vice)
                       Daniel C. Curth, Esq. (admitted pro hac vice)
                       111 W. Washington Street, Suite 1221
                       Chicago, IL 60602
                       Telephone: (312) 337-7700
                       harleyg@goldmclaw.com
                       jeffd@goldmclaw.com
                       danc@goldmclaw.com

                       Proposed Counsel for Debtors and
                       Debtors-in-Possession
